Citation Nr: 0636160	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  98-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as an ulcer disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife and Brother


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active duty service that included a period 
from November 1959 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran's case was remanded to 
the RO for additional development in October 2003.  The Board 
issued a November 2005 decision on the claim.  The Board then 
granted a motion to vacate the decision in January 2006 
because of a pending hearing request.  

The veteran testified before the undersigned at a September 
2006 videoconference hearing.  A transcript has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Board's prior remand, a VA examination was requested 
to determine the existence and nature of any gastrointestinal 
disorder and whether any such disorder was at least as likely 
as not "related to organic gastrointestinal disability, 
including, but not limited to, gastroenteritis, which was 
diagnosed in service in September 1962."  The examiner at 
the August 2004 examination read the instruction literally 
and considered only the instance of gastroenteritis in 
September 1962.  He opined that the veteran's current 
disorder, gastroesophageal reflux disease (GERD), was 
unrelated to the veteran's September 1962 complaints.  The 
veteran's service medical records include reference to 
another episode of gastrointestinal complaints in January 
1961, diagnosed as psychogenic gastrointestinal reaction.  
The medical opinion of record does not address whether the 
veteran's current condition may be related to the January 
1961 complaints or related to the complaints from 1961 and 
1962 considered together. 

The Board has considered providing an additional examination 
to the veteran, but has concluded that it would be 
unnecessary.  The veteran's current condition has been 
established.  The remaining question is solely one of 
causation, which does not require reaffirmation of the 
current diagnosis. 

At the veteran's hearing in 2006, he stated that when he was 
home on leave over the Christmas holiday in 1960, he was 
treated at General Hospital for gastrointestinal symptoms.  
He stated this facility is now Wishard Hospital.  Despite the 
extensive development history in this case, it does not 
appear that he ever completed a release authorizing VA to 
request these records.  He should be given an opportunity to 
do so.  The Board notes the January 1961 hospitalization at 
Fort Harrison is of record, and the veteran testified this 
followed the civilian hospitalization at General Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete a release 
authorizing VA to request his records 
from Wishard Hospital for hospitalization 
in December 1960 or early January 1961 at 
then-named General Hospital.  If he does 
so, the RO should request these records 
until it is clear they do not exist.  

2.  After obtaining the above 
hospitalization records or determining 
further requests would be futile, the RO 
should send the claims file to a medical 
professional for a nexus opinion.  The 
examiner should be asked to review and 
discuss all records of gastrointestinal 
distress inservice and, thereafter, to 
provide a medical opinion as to whether 
it is at least as likely as not that the 
veteran's current GERD is related to his 
inservice gastrointestinal complaints, 
including, but not limited to the 
complaints and diagnoses in January 1961 
and September 1962.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



